Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 1 of 9 Page ID #:35

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                       Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

                                        INTRODUCTION

        On April 16, 2021, Petitioner, a California state resident proceeding pro se, filed a Petition
for Writ of Habeas Corpus (the “Petition”). (Dkt. No. 1.) This is Petitioner’s third habeas petition
with this Court. On January 6, 2020, Petitioner filed a prior petition (the “January 2020 Petition”)
attacking the same convictions at issue here—Petitioner’s September 2018 convictions for driving
under the influence and for driving with a blood alcohol concentration of .08 or higher. Jennings
v. People of the State of Riverside, 5:20-cv-00028-ODW-KS (Mar. 24, 2020). On March 24, 2020,
the Court dismissed the January 2020 Petition on the grounds that it was wholly unexhausted. Id.
at Dkt. Nos. 11, 13-14. On May 5, 2020, Petitioner filed a second petition (the “May 2020
Petition”) in which he again attacked his 2018 convictions. Jennings v. People of the State of
Riverside, 5:20-cv-00971-ODW-KS (Dec. 2, 2020). On December 2, 2020, the Court dismissed
Petitioner’s May 2020 Petition on the grounds that the Petition was wholly unexhausted and
Petitioner had failed to oppose a motion to dismiss. Id. at Dkt. Nos. 26, 30.

        The instant Petition presents the same arguments for federal habeas relief as Petitioner’s
May 2020 Petition: (1) “A audio recorder from dispatch to the officer, edited video I received
from the attorney told by the attorney wasn’t able to file for a rehearing, attorney quit my case and
kept my money;” (2) “Riverside County Public Defender Bureau of Investigations report witness
report they switch the story around;” (3) “The attorney told me it was his decision whether he
wanted to file a rehearing ineffective of counseling;” (4) “I paid the attorney $3,500 and he quit
and kept my money because he didn’t have time to go back and forth to trial”; and (5) “Security
said they found an open container in my truck they never reported it to the officer.” (Petition at 5-


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 2 of 9 Page ID #:36

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                              Date: April 27, 2021
Title         Andre Marvin Jennings v. People of the State of Riverside CA


6) (errors in original). Although the Petition indicates that Petitioner presented all five claims to
the California Supreme Court, the Court’s review of the California Supreme Court’s website
reveals that no one with Petitioner’s name has filed a petition of any kind with the California
Supreme Court.1 Additionally, the Petition appears to be untimely by several months and does not
state whether Petitioner is currently in the custody of Respondent, the County of Riverside.

        For the reasons stated below, the Court finds that there are numerous defects with the
Petition, and Petitioner is ordered to show cause no later than May 11, 2021 why the Petition
should not be dismissed pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the
United States District Courts.

                                            APPLICABLE LAW

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without ordering
a responsive pleading where “it plainly appears from the petition and any attached exhibits that
the petitioner is not entitled to relief.” Thus, Rule 4 reflects Congress’s intent for the district courts
to take an active role in summarily disposing of facially defective habeas petitions. Boyd v.
Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). However, a district court’s use of this summary
dismissal power is not without limits. Id. at 1128. To the contrary, a habeas court must give a
petitioner notice of the defect and the consequences for failing to correct it, as well as an
opportunity to respond to the argument for dismissal. Id.

        For the reasons stated below, the Court finds that the Petition is subject to dismissal under
Habeas Rule 4. Accordingly, this Order constitutes notice to Petitioner of the four defects of the
Petition and the consequences for his failure to correct them. Petitioner is ordered to file a First
Amended Petition remedying all four defects identified in this Order to continue this action.
\\
\\


1
         Federal courts may take judicial notice of relevant state court records in federal habeas proceedings. See
Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2001), overruled on other grounds by Pace v. DiGuglielmo, 544 U.S.
408, 418 (2005); Williams v. Jacquez, No. CV 09-2703 DSF (DTB), 2010 WL 1329585, at *2 (C.D. Cal. Feb. 22,
2010) (taking judicial notice in § 2254 habeas case of California state court appellate records).



CV-90 (03/15)                                Civil Minutes – General                                   Page 2 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 3 of 9 Page ID #:37

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                      Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


                 FIRST DEFECT: THE PETITION IS FACIALLY UNTIMELY

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which governs
this action, establishes a one-year statute of limitations for state prisoners to file a federal habeas
petition. 28 U.S.C. § 2244(d)(1). The “statutory purpose” of the one-year limitations period is to
“encourag[e] prompt filings in federal court in order to protect the federal system from being
forced to hear stale claims.” Carey v. Saffold, 536 U.S. 214, 226 (2002). The one-year limitations
period is subject to a statutory tolling provision, which suspends it for the time during which a
“properly-filed” application for post-conviction or other collateral review is “pending” in state
court. 28 U.S.C. § 2244(d)(2); Patterson v. Stewart, 251 F.3d 1243, 1247 (9th Cir. 2001).
Additionally, in certain “extraordinary circumstances” beyond a prisoner’s control, equitable
tolling may be available to toll the one-year limitations period. See Holland v. Florida, 560 U.S.
631, 645, 649 (2010).

        The Section 2244(d)(1) limitations period is triggered and begins to run from the latest of:

        (A) the date on which the underlying judgment became final through either the
        conclusion of direct review or the expiration of the time for seeking such review;
        (B) the date on which any impediment to the filing of a federal petition created
        by unconstitutional state action is removed;
        (C) the date on which a newly recognized and retroactively applicable
        constitutional right was first recognized by the United States Supreme Court; or
        (D) the date on which the factual predicate underlying a claim could have been
        discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D).

        In most instances, a state prisoner’s limitations period will be governed by Section
2244(d)(1)(A), see Dodd v. United States, 545 U.S. 353, 357 (2005), and Petitioner has not
proposed any specific alternative commencement date under Section 2244(d)(1). It is unclear from
the Petition whether Petitioner appealed his sentence and/or conviction and, if so, to which courts
and when they issued their decisions. However, the Petition states that Petitioner was convicted
on March 26, 2017 and the final decision on direct review by any court concerning his conviction
was August 13, 2019. (Petition at 2-3.) Accordingly, in the absence of tolling, Petitioner’s


CV-90 (03/15)                           Civil Minutes – General                              Page 3 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 4 of 9 Page ID #:38

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                      Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


sentence and conviction became final no later than November 11, 2019—that is, 90 days from the
date of his conviction. See Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999) (period of direct
review includes period in which the petitioner can file a petition for a writ of certiorari from the
U.S. Supreme Court, regardless of whether the petitioner does in fact file such a petition).

        Additionally, according to the Petition, Petitioner filed one habeas petition in California
state court on February 20, 2020, which was denied 28 days later on March 19, 2020. (Petition at
2-3.) Assuming arguendo that Petitioner is entitled to statutory tolling of the statute of limitations
for the 28-day period in which his state habeas petition was pending, the statute of limitations
began running on November 12, 2019 and expired no later than December 9, 2020: one year and
28 days later. However, Petitioner waited until April 12, 2021, four months after the statute of
limitations expired, to place the Petition in the mail. (See Petition at 8.)

        Furthermore, the Petition does not suggest that Petitioner is entitled to equitable tolling of
the statute of limitations, and the fact that Petitioner filed two habeas petitions in 2020—well
within the statute of limitations—and was repeatedly notified by the Court about the defects in his
pleadings and how to correct them indicates that there were no extraordinary circumstances that
prevented him from timely filing this action. See Holland v. Florida, 560 U.S. 631, 645 (2010) (a
habeas petitioner is entitled to equitable tolling only if he shows “(1) that he has been pursuing his
rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented
timely filing”) (emphasis added) (internal quotation marks and citation omitted). Accordingly, it
appears from the face of the Petition that the action must be dismissed as untimely.

        SECOND DEFECT: THE PETITION APPEARS WHOLLY UNEXHAUSTED

        A federal court also will not entertain a habeas corpus petition until the petitioner has
exhausted the available state judicial remedies on every ground presented in the petition—that is,
until the state courts have had the opportunity to review the claim and provide any necessary relief.
O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); Rose v. Lundy, 455 U.S. 509, 515, 518-22
(1982). “This rule of comity reduces friction between the state and federal court systems by
avoiding the ‘unseemliness’ of a federal district court’s overturning a state court conviction
without the state courts having had an opportunity to correct the constitutional violation in the first
instance.” O’Sullivan, 526 U.S. at 845.



CV-90 (03/15)                           Civil Minutes – General                              Page 4 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 5 of 9 Page ID #:39

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                     Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


        The habeas statute explicitly provides that a habeas petition brought by a person in state
custody “shall not be granted unless it appears that – (A) the applicant has exhausted the remedies
available in the courts of the State; or (B)(i) there is an absence of available State corrective
process; or (ii) circumstances exist that render such process ineffective to protect the rights of the
applicant.” 28 U.S.C. § 2254(b)(1). Exhaustion requires that a petitioner’s claim be fairly
presented to the state supreme court, even if that court’s review is discretionary. Baldwin v. Reese,
541 U.S. 27, 29 (2004). A claim is fairly presented only if the petitioner described in the state
court proceedings both the operative facts and the federal legal theory on which his claim is based.
See Gray v. Netherland, 518 U.S. 152, 162 (1996) (discussing Picard v. Connor, 404 U.S. 270
(1971)); Andrews v. Davis, 798 F.3d 759, 789 (9th Cir. 2015). Additionally, a claim is not
exhausted until the petitioner knows the outcome of the state court proceedings. See Henderson
v. Johnson, 710 F.3d 872, 874 (9th Cir. 2013); Sherwood v. Tomkins, 716 F.2d 632 (9th Cir. 1983).

        As stated above, the Court takes judicial notice of Petitioner’s state court filings—or lack
thereof. Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2001), overruled on other grounds by Pace
v. DiGuglielmo, 544 U.S. 408, 418 (2005); Williams v. Jacquez, No. CV 09-2703 DSF (DTB),
2010 WL 1329585, at *2 (C.D. Cal. Feb. 22, 2010). According to the California state courts’
website, no one with Petitioner’s name has filed either a petition for review or a habeas petition
with the California Supreme Court.                  See Appellate Courts Case Information,
http://appellatecases.courtinfo.ca.gov (last visited Apr. 26, 2021). Further, the Court previously
warned Petitioner in connection with both the January and May 2020 Petitions that his claims
appeared to be wholly unexhausted and, as a result, subject to dismissal, and the Court instructed
Petitioner on how to request a stay. See, e.g., Jennings v. People of the State of Riverside, 5:20-
cv-00028-ODW-KS (Dkt. Nos. 5, 7, 11); Jennings v. People of the State of Riverside, 5:20-cv-
00028-ODW-KS (Dkt. Nos. 4, 21, 23). Petitioner failed to comply with the Court’s orders in those
cases and, in filing the instant Petition without first proceeding to the California Supreme Court,
he continues to ignore the Court’s prior warnings and instructions.

        Nevertheless, out of an abundance of caution and in the interests of justice, the Court grants
Petitioner one final opportunity to establish that the state court exhaustion process is, in fact,
complete or request a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005). If Petitioner wishes
to request a stay, he must include with his First Amended Petition a signed document entitled
“Request for a Rhines Stay” in which he establishes all three of the following: (i) there is “good
cause” for Petitioner’s failure to exhaust his claims for relief; (ii) the unexhausted claims are


CV-90 (03/15)                           Civil Minutes – General                             Page 5 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 6 of 9 Page ID #:40

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                      Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


“potentially meritorious;” and (iii) Petitioner has not engaged in “intentionally dilatory litigation
tactics.” Rhines, 544 U.S. at 277-78; see also Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016)
(“a district court has the discretion to stay and hold in abeyance fully unexhausted petitions under
the circumstances set forth in Rhines”).

   THIRD DEFECT: PETITION FAILS TO ESTABLISH THAT PETITIONER IS IN
     CUSTODY AND, THEREFORE, THAT THE COURT HAS JURISDICTION

        The Petitioner’s third defect is its failure to establish that the Court has subject matter
jurisdiction. Although the Petition indicates that Petitioner was sentenced in 2018, it does not
identify whether he is currently in custody of the State of California or the County of Riverside or
whether Petitioner was sentenced to state prison, Riverside County jail, and/or a term of probation.
(See generally Petition at 2.)

        The federal habeas statute, 28 U.S.C. § 2254, confers jurisdiction on a district court to issue
a writ of habeas corpus on behalf of a person “in custody pursuant to the judgment of a State court
only on the ground that he is in custody in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2254 (emphasis added). Habeas relief is not available for a state
prisoner’s claims that do not challenge “the fact or duration” of the petitioner’s custody, Preiser
v. Rodriguez, 411 U.S. 475, 498 (1973), and the custody requirement is jurisdictional. Bailey v.
Hill, 599 F.3d 976, 978 (9th Cir. 2010).

         Significantly, the “in custody” requirement is not limited to incarceration. To the contrary,
a petitioner may be “in custody” if he is currently released on parole or serving a term of probation.
See Maleng v. Cook, 490 U.S. 488, 491 (1989); United States v. Spawr Optical Research Inc., 864
F.2d 1467, 1470 (9th Cir. 1988), cert denied, 493 U.S. 809 (1989). However, Petitioner has not
alleged that he is in prison, in jail, on parole, on probation, or otherwise subject to any significant
restraints imposed by Respondent in connection with his conviction and sentence. (See generally
Petition.) Therefore, the Petition fails to establish that the Court has jurisdiction to consider the
Petition, and it must be dismissed pursuant to Habeas Rule 4. See Bailey, 599 F.3d at 978.
\\
\\
\\
\\


CV-90 (03/15)                           Civil Minutes – General                              Page 6 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 7 of 9 Page ID #:41

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                      Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


 FOURTH DEFECT: PETITION DOES NOT SATISFY THE PLEADING STANDARD
                        OF HABEAS RULE 2

        The fourth defect in the Petition is that Petitioner’s grounds for habeas relief do not satisfy
the pleading standard of Habeas Rule 2. Rule 8 of the Federal Rules of Civil Procedure requires a
complaint in an ordinary civil case to provide fair “notice of the claim such that the opposing party
may defend himself or herself effectively.” Starr v. Baca, 652 F.3d 1202, 1212 (9th Cir. 2011).
Habeas Rule 2(c) imposes a “more demanding” pleading standard. Mayle v. Felix, 545 U.S. 644,
655 (2005). Specifically, Habeas Rule 2 requires, inter alia, that the Petition specify the grounds
for relief available to the Petitioner, state the facts supporting each ground, state the relief
requested, be legible, and be signed under penalty of perjury by Petitioner. The Advisory
Committee’s Notes state that “it is the relationship of the facts to the claim asserted that is
important” under Rule 2, and the Petition must “state facts that point to a real possibility of
constitutional error.” Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2; Advisory
Committee’s Note on Habeas Corpus Rule 4. Allegations that are vague, conclusory, “palpably
incredible,” “patently frivolous or false,” or unsupported by a statement of specific facts, are
insufficient to warrant relief and are subject to summary dismissal. Hendricks v. Vasquez, 908
F.2d 490, 491 (9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

        The Petition violates Habeas Rule 2. It is impossible to determine from the face of the
Petition the nature and substance of Petitioner’s claims for habeas relief. With the exception of
two vague references to “ineffective of counseling” (Petition at 5, 6), Petitioner identifies no clear
legal theory or constitutional provisions underpinning his grounds for habeas relief nor does he
explain how the alleged wrongdoing by various actors undermines the constitutionality of either
the fact or duration of his custody—assuming he is in custody. Ground One, for example, is a
jumble of different allegations: that defense counsel should have but did not use a video or audio
recording; that the video or audio recording was edited by the District Attorney; and that evidence,
which would have been rebutted by the video or audio recording, was introduced at his trial. (See
Petition at 5.) Ground Two is similarly defective, asserting that an unspecified “they” “switch[ed]
the story around,” and “video recording was edited,” and, even more confusingly, “the attorney
send me made on youtube.” (See Petition at 5 (errors in original).) The Court has reviewed the
numerous attachments to the Petition, but they shed no additional light on the legal theories
underpinning Petitioner’s claims for relief and the facts supporting them. Petitioner’s allegations
are too vague and confusing to point to “a real possibility of constitutional error.” See Advisory


CV-90 (03/15)                           Civil Minutes – General                              Page 7 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 8 of 9 Page ID #:42

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                      Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


Committee’s Note on Habeas Corpus Rule 4; see also Hendricks, 908 F.2d at 491. Accordingly,
the Petition is subject to dismissal pursuant to Habeas Rules 2 and 4.

                                   ORDER TO SHOW CAUSE

         In sum, the Petition is subject to dismissal under Habeas Rule 4 on the grounds that it is
untimely, wholly unexhausted, does not establish that the Court has subject matter jurisdiction
(i.e., that Petitioner is in “custody” within the meaning of the habeas statute), and falls short of the
pleading standard of Habeas Rule 2. The Court pointed out many of these same defects to
Petitioner previously, and yet Petitioner has effectively re-filed the May 2020 Petition without
amendment. See, e.g., Jennings v. People of the State of Riverside, 5:20-cv-00971-ODW-KS (Dkt.
No. 4).

      In light of the foregoing, Petitioner is ORDERED TO SHOW CAUSE no later than
May 11, 2021 why the Petition should not be dismissed for all of the foregoing reasons.

       To discharge this Order and proceed with this action, Petitioner shall file, no later
than the May 11, 2021 deadline, a First Amended Petition that does all of the following:

        (1) Articulates specific factual allegations demonstrating that either the Petition is timely
            under 28 U.S.C. § 2244(d)(1) or that Petitioner has been diligently pursuing his rights
            but an extraordinary circumstance prevented timely filing of the Petition; and
        (2) Establishes that Petitioner meets the “in custody” requirement of the federal habeas
            statute by clearly explaining how he is in the custody of Respondent and/or the nature
            and duration of his sentence; and
        (3) States with precision the constitutional provisions or doctrines underpinning each
            claim for habeas relief and clearly explains “the relationship of the facts to [each] claim
            asserted,” including how the allegations undermine the validity of the fact or duration
            of his custody, without relying on vague or conclusory allegations; and
        (4) Does one of the following:
                a. establishes that the California Supreme Court considered and adjudicated all
                    of Petitioner’s claim(s) for federal habeas relief; or
                b. requests a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005) and
                    establishes all three of the following in support of the stay request:


CV-90 (03/15)                            Civil Minutes – General                             Page 8 of 9
Case 5:21-cv-00681-ODW-KS Document 3 Filed 04/27/21 Page 9 of 9 Page ID #:43

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0681-ODW (KS)                                     Date: April 27, 2021
Title       Andre Marvin Jennings v. People of the State of Riverside CA


                         i. there is “good cause” for Petitioner’s failure to exhaust his claim(s) for
                            relief;
                        ii. the unexhausted claim(s) are “potentially meritorious;” and
                       iii. Petitioner has not engaged in “intentionally dilatory litigation tactics.”

        Petitioner is strongly encouraged to use the Central District’s form habeas petition, which
the Clerk is directed to send Petitioner with this Order. Any First Amended Petition may not refer
to Petitioner’s earlier pleadings or assume the reader’s familiarity with the Petition or any of its
attachments—or any of his prior cases. Any claims included in the Petition but omitted from the
First Amended Petition will be deemed abandoned.

        Finally, Petitioner is expressly warned that his failure to timely comply with this
Order and file a First Amended Petition that corrects all of the foregoing defects will result
in a recommendation of dismissal.

        If Petitioner no longer wishes to pursue this action, he may voluntarily dismiss it by filing
a signed document entitled “Notice Of Voluntary Dismissal” in accordance with Federal Rule of
Civil Procedure 41(a)(1).

        IT IS SO ORDERED.

                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 9 of 9
